White, J.
It is alleged in the application for the writ of habeas corpus that petitioner is illegally restrained in his liberty, under four several charges of the supposed crime of forgery, and as the process by virtue of which he is held, he sets out as exhibits four indictments and the four capiases executed upon him.
Though not directly alleged, it is very apparent from the whole proceedings had in the court below, and from appellant’s brief, that the main object sought was the discharge of the applicant upon the ground that the indictments were insufficient and invalid, and did not charge any offence against the law. In other words, the position assumed is that, the indictments being invalid, their invalidity can be inquired of; and, if so found, the party indicted can be discharged without bail, by means of the writ of habeas corpus.
*582Our statute expressly provides, in habeas corpus proceedings, “ that no defendant shall be discharged after indictment, without bail.” Pasc. Dig., art. 2627.
In Ex parte Parkes, 93 U. S. 18, it is said: “ It would be an assumption of authority for this court, by means of the writ of habeas corpus, to review every case in which the defendant attempts to controvert the criminality of the offence charged in the indictment.”
In the Matter of Harris, 47 Mo. 164, it was held that “ where one who has been arrested and detained on legal process, by a court havingjurisdiction of the person and the offence, is in custody of the proper officer, and by virtue of a provision of the law, this court will not, on a writ of habeas corpus, inquire into the constitutionality of the law under which he was arrested. He should test the validity of that question by means of trial in the appropriate court.” It was. said in that case : “ Admit this proceeding, and then every person chai'ged with committing an offence, of every kind and description whatsoever, instead of standing his trial and litigating the matter as the law directs, can come here and ask our advice as to the validity of the law under which he was arraigned. Such a precedent cannot be established.” 47 Mo. 165. See also Ex parte Granice, 51 Cal. 375.
In Ex parte Whitaker, the Supreme Court of Alabama held that “ a party in custody under a defective indictment will not be discharged on habeas corpus, in vacation, because of the insufficiency of the indictment.” 43 Ala. 323; Omalia v. Wentworth, 65 Me. 129.
In the Matter of Prime, 1 Barb. 340, the com*t held that “ the writ of habeas corpus is not intended to review the regularity of the proceedings in any case, but rather to restore to his liberty the citizen who is imprisoned without color of law.”
In The People v. Martin, 1 Park. Cr. 187, it was held! *583that in criminal cases, where an indictment was found, the court or officer granting the writ of habeas corpus cannot go behind the indictment, because there is no means of ascertaining upon what the indictment was founded. See also Matter of Underwood, 30 Mich. 502.
Before indictment found, the rule seems to be different. In such cases the constitutionality of the law under which the party is held may be the subject of judicial investigation and determination, by means of the writ of habeas corpus. Without wishing to be understood as indorsing or concurring in the opinion of the court in the case of Ex parte Rodriguez, 39 Texas, 705, we cite that case as one in which the authorities upon this latter proposition may be found collated.
We are of. opinion that neither the sufficiency or validity of an indictment, nor the constitutionality of a law upon, which an indictment is based, are questions which can be appropriately presented by and through the writ of habeas corpus. And, as we have seen, our statute expressly inhibits the discharge of a defendant without bail, after indictment. Pasc. Dig., art. 2627; Hernandez v. The State, 4 Texas Ct. App. 425.
This disposes of the questions shown by the record. The application is not framed under the statute, so as to submit for determination the question as to whether or not the bail is excessive. Pasc. Dig., art. 260.8.
The judgment of the lower court remanding the applicant into custody, in default of his giving bail in the sums fixed by the court, is affirmed, and it is further ordered that the appellant pay all costs of this proceeding.

Ordered accordingly.